Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 26, 1995 (People v Harrison, 216 AD2d 582), affirming a judgment of the Supreme Court, Kings County, rendered December 19, 1991.
*602Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.